Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on March 8, 2021.

Restrictions/Elections
Applicant’s election of “diabetic macular edema” as the eye disease associated with an elevated level of vascular endothelial growth factor is acknowledged.
However, in order to accelerate prosecution, the species election requirement is withdrawn.  All eye disease species are under examination.

Status of Claims
Claims 1-8 are currently pending and are the subject of this office action.
Claims 1-8 are presently under examination.

Priority

    PNG
    media_image1.png
    105
    380
    media_image1.png
    Greyscale

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C.
119(a)-(d) prior to declaration of an interference, a certified English translation of the

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without .   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention
Claims 1-8 recite a method of treating an eye disease associated with an elevated level of vascular endothelial growth factor (VEGF), the method comprising administering to a patient who has an eye disease associated with an elevated level of vascular endothelial growth factor a pharmaceutical composition comprising a therapeutically effective amount of Cabergoline

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
As illustrative of the state of the art regarding the treatment of an eye disease associated with an elevated level of vascular endothelial growth factor comprising the administration of a composition comprising cabergoline, the Examiner refers to Okamoto et. al. (US 2010/0130569).
Okamoto teaches a method of treating eye diseases associated with an elevated level of vascular endothelial growth factor (VEGF) comprising the administration of a non-ergot selective D2 receptor agonist like pramipexole (see [0001], [0004]-[0007]).  However, the ergot selective D2 receptor agonist bromocriptine had no effect in treating eye diseases associated with an elevated level of vascular endothelial growth factor (VEGF).
ergot selective D2 receptor agonist like bromocriptine:


    PNG
    media_image2.png
    129
    139
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    227
    290
    media_image3.png
    Greyscale

CABERGOLINE				BROMOCRIPTINE

As such, it will be expected that cabergoline will also be ineffective in treating eye diseases associated with an elevated level of vascular endothelial growth factor (VEGF).

The above articles demonstrates that the treatment of eye diseases associated with an elevated level of vascular endothelial growth factor (VEGF) comprising the administration of an ergot selective D2 receptor agonist  in general, and cabergoline in particular, is extremely unpredictable.

4.	The breadth of the claims
Most of the claims are very broad in terms of the type of eye disease being treated.


5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The specification provides some in vitro and in vivo data (see examples 1, 2 and 3) without enough experimental detail, showing that the ergot selective D2 receptor agonist cabergoline is a potential treatment for eye diseases associated with an ergot selective D2 receptor agonist (bromocriptine), under the same or similar experimental conditions proved to be ineffective.     

The criticality of detailed experimental examples in an unpredictable art, such as the treatment of for eye diseases associated with an elevated level of vascular endothelial growth factor (VEGF) comprising the administration of an ergot selective D2 receptor agonist (cabergoline) is required for practice of the claimed invention, in particular when there is already an example in the prior art that an ergot selective D2 receptor agonist (bromocriptine) results in the opposite effect.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there is a high unpredictability in the art of treating eye diseases associated with vascular endothelial growth factor (VEGF) comprising the administration of an ergot selective D2 receptor agonist.  Based on this and in the absence of experimental evidence commensurate in scope with the claims (see: 5. The amount of direction or guidance and the presence or absence of working examples above), the skilled in the art will not accept that the ergot selective D2 receptor agonist cabergoline will be effective in treating eye diseases associated with an elevated level of vascular endothelial factor (VEGF) as inferred by the claims and contemplated by the specification.  In fact, as mentioned above, the prior ergot selective D2 receptor agonist are NOT effective in treating eye diseases associated with an elevated level of vascular endothelial factor (VEGF)).
So, determining the exact experimental conditions under which an ergot selective D2 receptor agonist cabergoline will be effective in treating eye diseases associated with vascular endothelial growth factor (VEGF) will require undue experimentation given the limited guidance and direction provided by Applicants.

6.	Conclusion
Accordingly, the inventions of claims 1-8  do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 27, 2021.